DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 10/29/2020 and Supplemental Remarks filed on 02/17/2021 are acknowledged.  Claims 17-22, 26 and 28-39 are pending in this application.  Claims 1-16, 23-25 and 27 have been cancelled.  New claims 28-39 are added.

Response to Election/Restrictions
Applicant's election of group (I), without traverse, in the reply filed on 10/29/2020 is acknowledged.  Due to the supplemental claim amendment filed on 02/17/2021, the election encompassed claims 17-22 and 28-39 (see Remarks filed on 10/29/2020: page 3; and Supplemental Remarks on 02/17/2021, page 5).
Applicant’s also elected hydroxyapatite (HA) as the species for the structure component (see Remarks filed on 10/29/2020: page 3).  The election encompassed claims 17-18, 20-22 and 28-39.
Status of Claims
Accordingly, claims 17-18, 20-22 and 28-39 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 19 and 26 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of PCT/US17/61582 filed on 11/14/2017, and the PCT/US17/61582 has provisional 62/421,753 filed on 11/14/2016.

Claim Objection
Claims 21 and 37 are objected to because of the following informalities:
(1)	Claims 21 recites a component “tricalcium phosphate beta (β TCP)”, which is suggested that its proper name “β-tricalcium phosphate (β-TCP)” be adopted.
(2)	Claim 37 recites a initiator compound “BPO” which is suggested that its full spelling “benzoyl peroxide” be sued when it appears the first time in the claim.
Appropriate corrections are required.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 22, 28, 29, 31, 32, 34-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1)	Claim 18 recites a limitation “wherein the additional structural components comprise at least 10 wt. % of the composite material”, which is indefinite because the scope of this limitation is unclear.  It is noted that the additional structural component is a portion comprised in the composite material and should not comprise the composite material. If Applicant is intending to claim the weight of the structural component in the composite material, it is suggested that the phrase “wherein the additional structural component is present at least 10 % by weight relative to the total weight of the composite material” be adopted.
(2)	Claim 22 recites a composition comprising a “cured composite material prepared by the thermally-induced curing of the composite material of claim 17”, in which the “cured composite material of claim 17” lacks sufficient antecedent basis because claim 17 does not recite the “composite material” is cured.  To the contrary, claim 17 only recites the property of the “polymers in the composition of part (a)”, which is when an increase in temperature above a threshold temperature, the polymer is cured.  Therefore, there is no antecedent support for the whole composite material is cured in claim 17.  As such, the recitation of a “cured composite material of claim 17” lacks sufficient antecedent support.
(3)	Claim 28 recites “the composite material of claim 1, wherein the acrylated or methacrylated polymer….the cured polymer is a solid…..” in which “the cured polymer” lacks sufficient antecedent basis because claim 17 does not positively claim the acrylated or methacrylated polymer comprised in the composition (a) is a cured polymer.  Instead, 
(4)	Claim 29 recites “wherein the acrylated or methacrylated polymer is a citric acid-based polyester”, which is indefinite because the preceding recitation indicates that the polymer is “acrylated or methacrylated” type of polymer, whereas the succeeding recitation indicates the polymer is “citric acid-based polyester” polymer, and the claim does not clearly point out whether the citric acid-based polyester polymer is part of the structure of the acrylated or methacrylated polymer, or it is a single compound which does not contain acrylate or methacrylate moiety in the polyester polymer.
(5)	Claim 32 recites “wherein the diol is a linear aliphatic diol, X carbons in length, wherein X is between 2 and 20, and comprising OH groups on the 1 and X carbons”, which is indefinite because it is unclear if the “X carbons in length” is part of the structure of the diol or it is a separated limitation.  Also noted that the recitation “the 1” lacks sufficient antecedent basis.
If the former is the case, it is suggested that the claim be amended to “wherein the diol is a linear aliphatic diol having 2 and 20 carbon atoms chain, and wherein a hydroxyl group (OH) is located on the first carbon of the carbon chain and anyone of the 2 to 20 carbon atoms of the carbon chain.
(6)	Claims 34 and 35 recite “at least 10 % or 90 % of the citric acid monomer of the acrylated or methacrylated polymer display a methacrylate or acrylate” which is indefinite for the same reason as set forth above in the rejected claim 29 (see: No. 4 above).
Claim 37 recites a species of the thermoresponsive initiator compound is “65”, which is indefinite because it is unclear if Applicants intend to recite “V-65” or something else.
In addition, claim 37 contains the trademark/trade names “V-65, V-70, V-40, V-50, V-59, VA-044, VA-057, VA-061, VA-086”, as evidenced by U.S. Patent No. 8,912,248 B2, (for examples: see col. 29, line 41-42 for V-65; and col. 30, line 58-59 for VA-086).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the “thermoresponsive initiator compounds” and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 17-18, 20-22, 28-35 and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Journal of Applied Polymer Science 2009, Vol. 114, 1464-1470) in view of Ameer et al. (U.S. PG-Pub. No. 2014/0155516 A1).

Applicants Claim
Applicants claim a composite material comprising: (a) acrylated polymer a thermoresponsive initiator compound (e.g. benzoyl peroxide or BPO); and (b) one or more structural component, i.e. bioceramic, e.g. hydroxyapatite).

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 17 and 37, Zhao teaches a poly(1,8-octanediol citrate) (POC) elastomer, which is prepared from a composition comprising: (a) acrylated prepolymer and (b) benzoyl peroxide (BPO) (see page 14, left column, preparation of the elastomers section: line 103; and page 145: Scheme 1), wherein the structure of the acrylated prepolymer is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such, the “poly(1,8-octanediol citrate) (POC) elastomer” reads on the “composite material” of claim 17; the “acrylated prepolymer, e.g. A10” reads on the “acrylate polymer” of claim 17; and the “benzoyl peroxide” reads on the “thermoresponsive initiator compound, e.g. BPO” of claims 17 and 37.
In addition, Zhao teaches that in order to increase the range of mechanical properties of the elastomers, an incorporation of a second type of crosslink into the polyester network is desirable, wherein acrylate moieties are incorporated to provide a secondary crosslinkable network derived from free-radical polymerization, and said radical st paragraph).
	Zhao further teaches that the radical polymerization and curing process are taken placed under the crosslinking conditions, wherein the mixture of the acrylated prepolymer and benzoyl peroxide (radical initiator BPO) are place together in the oven at 80°C for 12 hours, followed by increasing the temperature to 120°C for 24 hours to obtain the polyester network (POC elastomer) (see page 1466, left column: Preparation of the elastomer section, 1st paragraph).  Therefore, Zhao’s teaching also suggests the similar curing condition and process, as recited in the claim 17.
For claim 28, Zhao teaches the prepolymers, i.e. the acrylated prepolymer set forth above, are liquid, but the POC elastomer appears is in solid form (see: page 1467, left column, line 1-2).
For claim 29, Zhao teaches the acrylated prepolymer (e.g. A10) is a citric acid-based prepolymer (see: page 1465, Figure 1 heading).
For claims 30 and 33, Zhao teaches that acrylated prepolymer is formed from citric acid and 1,8-octanediol (see: page 1465, Scheme 1 and Experimental section).  As such, the “1,8-octanediol” reads on the claimed “linear aliphatic diol monomer” as evidenced by the instant claim 33.
For claim 31, Zhao teaches the poly(1,8-octanediol citrate) (POC) elastomer formed from polymerization of the acrylated prepolymer, as discussed above.  As such, it reads on claim 31.
For claim 32, Zhao teaches that acrylated prepolymer is formed from citric acid and 1, 8-octanediol, as follows (see: page 1465, Scheme 1 and Experimental section):
HO-(CH2)8-OH.
th carbon atoms, as set forth above.
For claims 34-35, Zhao teaches the acrylated prepolymer display an acrylate group, as follows (see: page 1465, Scheme 1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Zhao also teaches that by varying the type and content of the chemical crosslinker, varying the crosslinking temperature, and varying the crosslinking time, the mechanical properties of the elastomers can be adjusted, i.e. the content of acrylated monomer (see: page 1468, the entire left column).
For claims 38 and 39, Zhao teaches the poly(1,8-octanediol citrate) (POC) elastomer, which is prepared via radical polymerization curing process, i.e. 80°C, as discussed above (see claim 17 set forth above).  However, Zhao also suggests that by varying the type and content of the chemical crosslinker, varying the crosslinking temperature, and varying the crosslinking time, the mechanical properties of the elastomers can be adjusted (see: page 1468, the entire left column).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
claim 17.  Zhao also teaches that the polymer is a citric-acid based polyester used in tissue engineering applications, i.e. coating, films, or a variety of biomedical devices used for drug delivery and tissue engineering (see: abstract; and page 1470, column 2, paragraph 1).
However, Zhao does not teach the inclusion of an additional structural component (b), i.e. bioceramic comprises hydroxyapatite (HA) and its amount, as recited in claims 17-18 and 20-21. The deficiency is taught by th reference Ameer et al.
Ameer teaches a composite material comprising a citric-acid based polyester used in a composite material (see: [0004]), wherein the composite material comprises one or more additional structural components, e.g. bioceramic, useful for orthopedic device with improved osteointegration capacity (see: [0002-0004]).  As such, Ameer teaches the similar structural component of claim 17.
	For claim 18, Ameer teaches the composition comprising a composite of a citric acid polyester and a bioceramic, wherein the bioceramic component forms about 15 weight percent of the composition (see: [0004]).  As such, it reads on the “the additional structurant component is at least 10 % of the composite material” as claimed.
For claims 20-21, Ameer teaches the “bioceramic” component is hydroxyapatite (HA) (see: [0007]).
For claim 22, Ameer teaches the composite of a citric acid polyester and a bioceramic can be in a composition (see: [0004]).


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of Zhao and Ameer to form a composite material comprising an acrylated citric-acid based polyester, which can be used in tissue engineering, as suggested by Zhao, and further incorporating one or more additional structural components, i.e. a bioceramic, as suggested by Ameer, in order to form a specific type of tissue engineering device, i.e. an orthopedic device with improved osteointegration capacity, because Ameer teaches that the new composite containing the additional natural bioceramic structural component (hydroxyapatite (HA) is useful for orthopedic devices with improve the osteointegration capacity.
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



(2)	Claims 17-18, 20-22, 28-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Journal of Applied Polymer Science 2009, Vol. 114, 1464-1470) in view of Ameer et al. (U.S. PG-Pub. No. 2014/0155516 A1) applied to claims 17-18, 20-22, 28-35 and 37-39, and further in view of Ito et al. (U.S. PG-Pub. No. 2014/0350187 A1).
Applicants Claim


Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of  Zhao and Ameer have been set forth above.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Zhao teaches the use of benzoyl peroxide (BPO) as the radical polymerization initiator for heat curing process, as discussed above.  But Zhao does not teach the other type of initiator, i.e. a diazo compound, as recited in claim 36.  The deficiency is taught by the reference Ito et al.
Ito teaches a curable resin composition including a thermoplastic resin (A)... and a monofunctional curable monomer (B)….wherein the monofunctional curable monomer (B) is a monofunctional (meth)acrylic acid derivative.  Noted that (meth)acrylate is a methacrylic acid derivative (see: [0009]).
Ito further teaches that the curable resin may be cured using an initiator, e.g. initiator (C) (see: [0080]), wherein examples of the initiator (C) include a thermal initiator, i.e. an diazo compound (see: [0081]; and [0083]), and wherein the diazo compounds include 2,2'-azobis(4-methoxy-2,4-dimethylvaleronitrile) (see: [0083]).  This reads on the claimed diazo 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of Zhao and Lintec, and to form a polymeric composition which utilizes a thermoresponsive initiator, e.g. benzoyl peroxide (BPO) in the process taught by Zhao, or another thermoresponsive initiator, i.e. a diazo compound taught by Ito, in order to form a composition which can be cured at a specific temperature or pressure, as determined by the use of the diazo compound, as suggested by Ito.
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616